Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed June 20, 2022.

Drawings
The drawing changes submitted June 20, 2022 have not approved because the applicant has failed to comply with 37 CFR 1.121(d).
Accordingly, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “62” in figures 5-7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “48” has been used to designate both a tab and a second bracket in figure 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “56” on line 9 of paragraph 40, line 3 of paragraph 42 and line 3 of paragraph 44.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because the applicant has improperly used different reference characters when referring to the same element of the invention.  For example, the applicant has improperly used reference character “24” to refer to hinges on line 9 of paragraph 40 and used reference character “56” on line 3 of paragraphs 42 and 44 to refer to the same hinges.
Appropriate correction is required.

Claim Objections
Claim 10 objected to because it fails to end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “the vehicle body” on line 2 of claim 1 render the claims indefinite because they lack antecedent basis.
	Recitations such as “a closed position” on lines 7-8 of claim 1 render the claims indefinite because it is unclear if the applicant is referring to the closed position set forth above or is attempting to set forth another closed position in addition to the one set forth above.
	Recitations such as “a second bracket including at least one module hinge” on line 8 of claim 1 render the claims indefinite because it is unclear how the second bracket includes the module hinge.  See figure 8 which shows the module hinges 24 attached to the intrusion beams 20 rather than the second bracket 36 as shown in figure 7.  Additionally, when the module is in the door housing, the at least one module hinge is not attached to the vehicle door assembly.
	Recitations such as “pivotal mounting of the module the vehicle body” on lines 8-9 of claim 1 render the claims indefinite because they are grammatically incorrect and confusing.
	Recitations such as “comprise” on line 2 of claim 9 render the claims indefinite because they are grammatically incorrect and confusing.
	Recitations such as “a portion of the vehicle access opening” on lines 2-3 of claim 9 render the claims indefinite because it is unclear if the applicant is referring to the portion of the vehicle access opening set forth above or is attempting to set forth another portion of the vehicle access opening in addition to the portion set forth above.

Double Patenting
Claims 1, 2, 10, 11, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,821,813.  Claims 1-4 of U.S. Patent No. 10,821,813 disclose the applicant’s claimed invention but for matters of semantics.  For example, the claim 1 of the instant application recites “hinges” while claim 1 of 10,821,813 recites “a hinge assembly” and claim 1 of the instant application recites “at least one intrusion beam” while claim 1 of 10,821,813 recites “a side impact intrusion beam”.  Since the differences between the recitations in claim 1 in the instant application and the recitations of claims 1-4 of 10,821,813 are merely a matter of semantics, claims 1, 2 and 10 are rejected on the ground of nonstatutory double patenting.
Claims 1, 2, 10, 11, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7 of U.S. Patent No. 11,052,733 in view of McLaren et al. (US 11,052,733).  Claims 1-4 and 7 of U.S. Patent No. 11,052,733 disclose the applicant’s claimed invention but for latch for securing the door housing in a closed position.
However, McLaren et al. discloses a latch 33 for securing a door housing 5 in a closed position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide claims 1, 2, 10, 11, 16 and 18 with a latch, as taught by McLaren et al., to enable the door housing to be held in the closed position.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hale et al. (US 2018/0297455).  Hale et al. discloses a vehicle door assembly 2 comprising:
a door housing (labeled below) including hinges 4, 5 for mounting the door housing to the vehicle body 29 for covering a vehicle access opening (not numbered, but shown in figure 1) when in a closed position and a latch 13 for securing the door housing in the closed position; 
a module (labeled below) removable from the door housing and mountable to the vehicle body 29 for covering a portion of the vehicle access opening when in a closed position, the module including a first bracket (labeled below) including a module latch 13 for selective securement of the module in a closed position, a second bracket (labeled below) including at least one module hinge 4 for pivotal mounting of the module the vehicle body, and at least one intrusion beam (labeled below) coupled between the first bracket and the second bracket (claim 1);
wherein the module comprises a skeleton door assembly that covers only a portion of the vehicle access opening (claim 9)
wherein the at least one intrusion beam is attachable to another structure through a tab 10 received within a channel (claim 10).

Claims 11 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hale et al. (US 2018/0297455).  Hale et al. discloses a door assembly 2 for a vehicle including a vehicle body 29 and an access opening (not numbered, but shown in figure 1), the door assembly comprising: 
a door housing (labeled below) including hinges 4, 5 for mounting the door housing to the vehicle body and a latch 13 for securing the door housing in a closed position;
a first bracket (labeled below);
a second bracket (labeled below);
at least one beam (labeled below as an intrusion beam) extending between the first bracket and the second bracket, wherein the first bracket, second bracket and at least one beam define a module (labeled below) that is removable from the door housing and mountable to the vehicle body independent of the door housing by a module hinge 4 and securable to the vehicle body with a module latch assembly 13 (claim 11);
wherein the at least one beam extends horizontally across a width of the access opening when the module is in a closed position as shown in figure 1 (claim 17).

Claims 11 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hale et al. (US 2018/0297455).  Hale et al. discloses a door assembly 2 for a vehicle including a vehicle body 29 and an access opening (not numbered, but shown in figure 1), the door assembly comprising: 
a door housing (labeled below) including hinges 4, 5 for mounting the door housing to the vehicle body and a latch 13 for securing the door housing in a closed position;
a first bracket (labeled below);
a second bracket (labeled below);
at least one beam (labeled below) extending between the first bracket and the second bracket, wherein the first bracket, second bracket and at least one beam define a module (labeled below) that is removable from the door housing and mountable to the vehicle body independent of the door housing by a module hinge 4 and securable to the vehicle body with a module latch assembly 13 (claim 11);
wherein the door housing includes an inner space (labeled below) configured to receive the first bracket, the second bracket and the at least one beam (claim 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hale et al. as applied to claims 1, 9 and 10 above, and further in view of McLaren et al. (US 4850636).  McLaren et al. discloses a module 14 comprising a first bracket 16 and a second bracket 17 and at least one intrusion beam (labeled below) coupled between the first and second brackets;
wherein the one of the intrusion beams comprises a tubular structure as shown in figure 3 (claim 2);
	wherein the tubular structure comprises a rectilinear cross-section as shown in figure 3 (claim 3);
	wherein the at least one intrusion beam comprises a first intrusion beam and a second intrusion beam as shown in figure 3 and labeled below (claim 4);
	wherein the first intrusion beam is spaced apart from the second intrusion beam with an open space (labeled below) disposed therebetween (claim 5);
wherein the first bracket 16 includes an upper end portion (labeled below) and a lower end portion (labeled below) and the first intrusion beam is attached to the first bracket at the upper end portion and the second intrusion beam is attached to the first bracket at the lower end portion (claim 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Hale et al. with intrusion beams, as taught by McLaren et al., to increase the strength of the door assembly and to provide additional protection against a side impact to the door assembly.

Claims 12, 13, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hale et al. as applied to claims 11 and 17 above, and further in view of McLaren et al. (US 4850636).  McLaren et al. discloses a module 14 comprising a first bracket 16 and a second bracket 17 and at least one intrusion beam (labeled below) coupled between the first and second brackets;
wherein the at least one beam comprises at least a first intrusion beam (labeled below) and a second intrusion beam (labeled below), both the first intrusion beam and the second intrusion beam extending between the first bracket and the second bracket (claim 12);
wherein the first intrusion beam is spaced apart from the second intrusion beam with an open space (labeled below) disposed therebetween (claim 13);
wherein the first bracket includes an upper end portion (labeled below) and a lower end portion (labeled below) and the first intrusion beam is attached to the first bracket at the upper end portion and the second intrusion beam is attached to the first bracket at the lower end portion (claim 15);
wherein the at least one beam comprises a tubular structure as shown in figure 3 (claim 16);
wherein the at least one beam is attachable to a door housing 5 through a tab (labeled below) and channel 20 connection (claim 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Hale et al. with two intrusion beams having a tubular structure and with a tab and channel connection, as taught by McLaren et al., to increase the strength of the door assembly and to provide additional protection against a side impact to the door assembly and to ensure the proper alignment of the module and door housing, respectively.

    PNG
    media_image1.png
    834
    1448
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    841
    1101
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    1023
    1098
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed June 20, 2022 have been fully considered but they are moot in view of the new grounds of rejection.

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634